Exhibit 10.34

CHIPOTLE MEXICAN GRILL, INC.

NON-EMPLOYEE DIRECTOR

2019 RESTRICTED STOCK UNIT (“RSU”) AGREEMENT

 

﻿

Name of Participant:

﻿

Number of RSUs:

﻿

Grant Date:{annual shareholder meeting date}

﻿

Vesting Date:{one year after Grant Date}

﻿

This Non-Employee Director 2019 Restricted Stock Unit Agreement (this
“Agreement”), dated as of the Grant Date stated above, is delivered by Chipotle
Mexican Grill, Inc., a Delaware corporation (the “Company”), to the Participant
named above (“you” or the “Participant”), in your capacity as a non-employee
member of the Board of Directors of the Company (the “Board”).  

Recitals

WHEREAS, the Compensation Committee of the Board (the “Committee”) has granted
to you, under the Amended and Restated Chipotle Mexican Grill, Inc. 2011 Stock
Incentive Plan (the “Plan”), the restricted stock units (“RSUs”) indicated above
(the “Award”), subject to the terms and conditions hereof and the
Plan (capitalized terms used and not otherwise defined in this Agreement shall
have the meanings set forth in the Plan); and 

﻿

WHEREAS, the RSUs and other Awards provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended.

﻿

Agreement

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, you and the Company hereby agree as follows:

﻿

1.Grant of Award. The Company hereby grants to you, and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs indicated above, effective as of the Grant Date indicated
above.   Each RSU represents the right to receive one share of common stock, par
value $0.01 per share, of the Company (“Stock”), subject to the terms and
conditions set forth in the Plan and in this Agreement. The shares of Stock that
are issuable upon vesting of the RSUs granted to you pursuant to this Agreement
are referred to in this Agreement as the “Shares.” Subject to the provisions of
Section 2 hereof, this Award of RSUs is irrevocable and is intended to conform
in all respects with the Plan.





--------------------------------------------------------------------------------

 

﻿

2.Vesting.

(a)Regular Vesting. Except as otherwise provided in the Plan or elsewhere in
this Section 2, your RSUs will vest in full on the Vesting Date indicated above,
which is the one-year anniversary of the Grant Date, so long as you remain in
continuous service as a member of the Board from the Grant Date until the
Vesting Date; provided that, if the Company’s next annual meeting of
shareholders that occurs after the Grant Date (the “Next Annual Meeting”) occurs
on a date prior to the Vesting Date and you do not stand for re-election at the
Next Annual Meeting, you will be deemed to have fulfilled the continuous service
requirement so long as you continue to serve on the Board until the date of the
Next Annual Meeting.

﻿

(b)Accelerated Vesting. In addition to the vesting provisions contained in
Section 2(a) above, your RSUs will automatically and immediately vest in full
upon (i) a Change in Control of the Company (as defined in the Plan), (ii) your
death or Disability, or (iii) your Retirement. For purposes of this Agreement,
“Retirement” shall be defined as your voluntary retirement from the Board if you
have provided at least 6 full years of service as a member of the Board, whether
such service is continuous or interrupted;  and “Disability” shall be defined as
your permanent and total disability (within the meaning of Section 22(e)(3) of
the Code).    

﻿

(c)Forfeiture of Unvested RSUs. If your service as a non-employee Director of
the Company terminates for any reason other than by reason of your death,
Disability or Retirement before all or any portion of the RSUs subject to this
Award have vested, the unvested RSUs will be immediately forfeited and you will
have no further rights to such unvested RSUs or the Shares represented by those
forfeited RSUs.

﻿

3.Distribution of Shares.

﻿

(a)Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your death) the Shares of Stock represented by the RSUs
that vested on such vesting date as soon as administratively practicable after
each vesting date, but in no event later than the fifteenth day of the third
calendar month beginning after the calendar year in which such RSUs shall have
become vested.  Notwithstanding the immediately preceding sentence, any RSUs
subject to this grant or any similar grants outstanding on the date hereof that
become vested on account of your Retirement shall be distributed to you as soon
as administratively practicable (but in no event more than 60 days) following
the date of your separation from service from the Company.

﻿

(b)Forfeiture of Shares. Notwithstanding any provision of this Agreement or the
Plan to the contrary, if you are removed as a non-employee Director of the
Company due to your willful or intentional fraud, embezzlement, violation of the
Company’s Director Code of Ethics, or other conduct seriously detrimental to the
Company or any subsidiary of the Company, your rights in your unvested RSUs will
be immediately and permanently forfeited. The determination of whether you have
been removed for any of the reasons specified in the preceding sentence (which
will be referred to in this Agreement as “Cause”) will be determined by the
Board.

﻿





2

 

--------------------------------------------------------------------------------

 

(c)Compliance with Law. The Plan, the granting of this RSU, and any obligations
of the Company under the Plan, shall be subject to all applicable federal, state
and foreign country laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Stock is listed. The Company, in its
discretion, may postpone the granting and vesting of this RSU, the issuance or
delivery of Stock under this RSU or any other action permitted under the Plan to
permit the Company, with reasonable diligence, to complete such stock exchange
listing or registration or qualification of such Stock or other required action
under any federal, state or foreign country law, rule or regulation and may
require you to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules and regulations. The Company shall not be
obligated by virtue of any provision of the Plan to recognize the vesting of
this RSU or to otherwise sell or issue Stock in violation of any such laws,
rules or regulations.

﻿

4.Deferral Elections.  You may elect to defer the receipt of the Shares that
otherwise would be issuable upon vesting of this RSU by submitting to the
Company a deferral election, in the form provided by the Company, before the
Grant Date.   If you submit a deferral election form, you represent that you
understand the effect of such deferral under relevant federal, state and local
tax and social security laws, including but not limited to the fact that social
security contributions may be due upon the Vesting Date notwithstanding the
deferral election, and the fact that the deferral may need to qualify as a
“change in the time and form of distribution” under Code § 409(a)(4)(C) in order
to avoid immediate taxation of the RSUs and a 20% addition to tax and premium
interest tax.

﻿

5.Rights as a Shareholder. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a shareholder of the Company (e.g., you have no right to vote or
receive dividends) in respect of the Shares issuable pursuant to this Award
unless and until your Shares shall have been issued; provided that dividends and
other distributions paid on the Stock shall be credited to you in an amount
equal to the amount that would have been payable or distributable to you had the
Shares of Stock underlying the RSUs been issued and outstanding as of the record
date for such dividend or distribution, to be held by the Company on your behalf
and made subject to the same vesting conditions applicable to the underlying
RSUs.   At the time of delivery of the underlying Shares of Stock, the Company
shall distribute to you in cash all dividends or distributions previously paid
with respect to the RSUs that vested hereunder without interest.  In the event
you forfeit RSUs, you also shall immediately forfeit any dividends or
distributions held by the Company that are attributable to the Stock underlying
such forfeited RSUs.

﻿

6.Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.

﻿

7.Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.





3

 

--------------------------------------------------------------------------------

 

﻿

8.Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.

﻿

9.Miscellaneous.

(a)Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

﻿

(b)Repayment. You agree and acknowledge that this RSU is subject to any policies
that the Committee may adopt from time to time with respect to the repayment to
the Company of any benefit received hereunder, including compensation recoupment
or “clawback” policies.

﻿

(c)Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

﻿

(d)Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

﻿

(e)Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.

﻿

(f)Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

﻿

(g)Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

﻿





4

 

--------------------------------------------------------------------------------

 

(h)No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

﻿

(i)Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

﻿

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date specified above.

﻿

CHIPOTLE MEXICAN GRILL, INC.

﻿

﻿

By:/s/ Neil Flanzraich,  

Chairman, Compensation Committee

﻿

﻿

ACCEPTED AND AGREED TO:

﻿

﻿

﻿

____________________________________

Participant

﻿

﻿

﻿



5

 

--------------------------------------------------------------------------------